Citation Nr: 1201501	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for left (non-dominant) arm neuritis, to include pain and numbness, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in a March 2001 Board decision, the Veteran was granted service connection for a cervical spine condition, to include bony spurring at the C6 level, foraminal stenosis, intervertebral disc bulging and spondylosis, as well as left arm pain and numbness, to include thoracic outlet syndrome and left ulnar neuritis.  In a May 2001 rating decision the RO assigned the Veteran a 10 percent disability rating, effective August 1, 1998, for foraminal stenosis and spondylosis of the cervical spine, intervertebral bulging at C6, with left arm numbness.  The Veteran appealed that rating and in November 2004 the Board remanded the case to provide adequate notice.  Thereafter, in September 2005, the Board denied the Veteran a higher rating for the aforementioned claim.

On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued an August 2006 Order vacating the September 2005 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  Subsequently, the Board remanded the case in February 2007 requesting that the RO either assign separate ratings with regard to the Veteran's cervical spine and left arm issues, or explain why the two issues should be combined into one disability.  In a November 2007 supplemental statement of the case (SSOC), the RO continued to rate the issues together and denied a higher rating.  At the same time, the RO issued a November 2007 rating decision granting service connection for degenerative arthritis of the cervical spine with an evaluation of a 10 percent disabling, effective August 2, 2007.  In September 2008, the Board remanded the Veteran's claim under Stegall v. West, 11 Vet. App. 268 (1998), because the RO failed to comply with the Board's previous remand.  In a March 2010 SSOC, the RO granted a 10 percent disability rating for foraminal stenosis and spondylosis of the cervical spine, with disc protrusion at C6-C7 and simultaneously issued a rating decision granting a 10 percent disability rating for neuritis, effective August 1, 1998.  Thereafter, in September 2010, the Board denied entitlement to a higher initial rating for foraminal stenosis and spondylosis of the cervical spine, with disc protrusion at C6-C7, currently rated as 10 percent disabling, and remanded a claim of entitlement to an increased initial rating for left (non-dominant) arm neuritis, to include pain and numbness, currently rating as 10 percent disabling, for a SSOC to be issued regarding this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a higher initial rating for left (non-dominant) arm neuritis, to include pain and numbness, currently rated as 10 percent disabling.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Review of the claims file reveals that in a decision dated in April 2007 the Veteran was granted Social Security Administration (SSA) disability benefits based, in part, on his nerve conditions.  In a statement dated in October 2011 the Veteran's accredited representative indicated that it did "not appear that VA has requested the [V]eteran's Social Security file in light of the April 2007 decision."  Review of the claims file does not reveal that the records regarding the Veteran's application for SSA disability benefits have been obtained and associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2004.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the Veteran's cervical spine was previously examined in August 2007 and the Veteran was afforded an electromyographic study in September 2007.  The Board finds that the VA examination and subsequent electromyographic study are too remote in time to address the current severity of the Veteran's service-connected left (non-dominant) arm neuritis, to include pain and numbness.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  In addition, as additional treatment records have been requested to be obtained and associated with the claims file, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his left (non-dominant) arm neuritis, to include pain and numbness .  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Lastly, the Veteran's accredited representative, in a statement dated in October 2011, argues that the May 2011 SSOC regarding the issue of entitlement to a higher initial rating for left (non-dominant) arm neuritis, to include pain and numbness, currently rated as 10 percent disabling, and issued pursuant to the Board's September 2010 remand, is inadequate because it did not discuss all of the relevant evidence of record.  The Board notes that decisions rendered subsequent to the Veterans' Benefits Amendments of 1989 require a comprehensive statement of reasons and bases.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  As the Board is remanding the claim for additional evidence to be obtained and associated, another SSOC will be issued after completion of the actions ordered.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated after November 2004.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his left (non-dominant) arm neuritis, disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


